Exhibit 10.7

 

SECOND AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT

DATED OCTOBER 22, 2001

 

This Second Amendment and Waiver to Loan and Security Agreement (the “Second
Amendment”) is made as of this 21st day of April, 2003 by and between SeaChange
International, Inc., a Delaware corporation with its principal place of business
at 124 Acton Street, Maynard, Massachusetts (the “Borrower”) and Citizens Bank
of Massachusetts, a bank with offices at 28 State Street, Boston, Massachusetts
(the “Lender”) in consideration of the mutual covenants contained herein and the
benefits to be derived herefrom. Unless otherwise specified, all capitalized
terms shall have the same meaning herein as set forth in the Agreement (as
defined below).

 

WITNESSETH:

 

WHEREAS, on October 22, 2001, the Borrower and the Lender entered into a loan
arrangement (the “Loan Arrangement”) as evidenced by, amongst other documents
and instruments, a certain Loan and Security Agreement as amended by a First
Amendment to Loan and Security Agreement dated June 14, 2002 (as may be further
amended from time to time, the “Agreement”) by and between the Borrower and the
Lender pursuant to which the Lender agreed to provide certain financial
accommodations to or for the benefit of the Borrower; and

 

WHEREAS, the Borrower has requested that the Lender amend certain terms and
conditions of the Agreement and waive a certain covenant all as set forth
herein, and

 

WHEREAS, the Lender has agreed to so amend the Agreement provided the Borrower
and the Lender entered into this Second Amendment; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.    Section 14(f) of the Agreement is hereby waived for the fiscal year ending
January 31, 2003.

 

2.    Section 14(e) of the Agreement is deleted and replaced with the following:

 

“(e) (Minimum EBITDA) Permit EBITDA to be equal or less than the amounts for the
periods listed below:

 

(i) quarter ending April 30, 2003 — $4,750,000.00

(ii) quarter ending July 31, 2003— $6,600,000.00

 

and thereafter $7,000,000.00 on a trailing twelve (12) month basis, to be tested
quarterly.”

 

-1-



--------------------------------------------------------------------------------

3.    The Borrower hereby agrees that the liabilities, obligations and indemnity
of the Borrower under the Agreement shall be secured by any and all collateral
now or hereafter granted to the Lender by the Borrower.

 

4.    The Borrower hereby acknowledges and agrees that the Borrower has no
offsets, defenses or counterclaims against the Lender with respect to the Loan
Arrangement or otherwise, and to the extent that the Borrower has any such
offsets, defenses or counterclaims against the Lender, then the Borrower hereby
affirmatively WAIVES and RENOUNCES any such offsets, defenses or counterclaims.

 

5.    This Second Amendment and all other documents executed in connection
herewith incorporate all discussions and negotiations between the Borrower and
the Lender either expressed or implied, concerning the matters contained herein
and in such other instruments, any statute, custom or use to the contrary
notwithstanding. No such discussions or negotiations shall limit, modify or
otherwise effect the provisions hereof. The modification amendment, or waiver of
any provisions hereof. The modification amendment, or waiver of any provision of
this Second Amendment, the Agreement or any provision under any other agreement
or document entered into between the Borrower and the Lender shall not be
effective unless executed in writing by the party to be charged with such
modification, amendment or waiver, and if such party be the Lender, then by a
duly authorized officer thereof.

 

6.    Except as specifically modified herein, the Agreement shall remain in full
force and effect as originally written, and the Borrower hereby ratifies and
confirms all terms and conditions contained in this Agreement.

 

7.    This Second Amendment shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts and shall take effect as a
sealed instrument.

 

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

 

SEACHANGE INTERNATIONAL, INC.

By:

 

/S/    W. L. FIEDLER        

--------------------------------------------------------------------------------

   

Name: W.L. Fiedler

Title: Vice President

 

CITIZENS BANK OF MASSACHUSETTS

By:

 

/S/    RALPH L. LETNER

--------------------------------------------------------------------------------

   

Name: Ralph L. Letner

Title: Vice President

 

-2-